                        Case 2:19-cv-09218-FMO-JDE Document 2 Filed 10/25/19 Page 1 of 2 Page ID #:14



                             1     MISTY A. MURRAY (SBN CA 196870)
                                   mmurray@hinshawlaw.com
                             2     GABRIELA TRAXLER-ROMIN (SBN CA 297244)
                                   gtraxler-romin@hinshawlaw.com
                             3     HINSHAW & CULBERTSON LLP
                                   633 West 5th Street, 47th Floor
                             4     Los Angeles, CA 90071-2043
                                   Telephone: 213-680-2800
                             5     Facsimile: 213-614-7399
                             6     Attorneys for Defendant
                                   Metropolitan Life Insurance Company
                             7     (erroneously sued as MetLife, Inc.)
                             8
                                                      UNITED STATES DISTRICT COURT
                             9
                                                    CENTRAL DISTRICT OF CALIFORNIA
                          10
                          11
                                   CHARLY QUACH,                             Case No.     2:19-cv-9218
                          12
                                              Plaintiff,
                          13                                                 DECLARATION OF CINDY
                                        vs.                                  BROADWATER IN SUPPORT OF
                          14                                                 DEFENDANT’S NOTICE OF
                                   METLIFE, INC.,                            REMOVAL
                          15
                                              Defendant.
                          16                                                 [Filed concurrently with Notice of
                                                                             Removal]
                          17
                                                                             Complaint Filed: September 26, 2019
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                         1
  Los Angeles, CA 90071-2043                                                                             1025016\304565387.v1
         213-680-2800
                Case 2:19-cv-09218-FMO-JDE Document 2 Filed 10/25/19 Page 2 of 2 Page ID #:15



                                             DECLARATION OF CINDY BROADWATER
                      2
                       3          I, Cindy Broadwater, declare as follows:
                       4          l.    I am employed as a Litigation Specialist with Metropolitan Life
                       5    Insurance Company ("MetLife"). As part of my job duties and for purposes of this
                      6     Declaration, I am familiar with Charly Quach's (4'Quach") claim for short-term
                      7     disability benefits at issue in this action as well as the Bank of America Short-Term
                       8    Disability Plan (the STD Plan") documents governing his claim. If called as a witness
                      9     in this matter, I could and would competently testify to all facts set forth in this
                     IO     Declaration from my own personal knowledge and from the documents that I have

                     11     reviewed.
                     12           2.    Attached hereto as Exhibit "1 '' is a true and correct copy of a document
                     13     entitled "Bank of America Health & Insurance Summary Plan Description" in relation
                     14     to the Bank of America STD Plan, a copy of which has been provided by Bank of
                     15     America to MetLife and maintained by MetLife in the ordinary course of business.
                     16           I declare under penalty of perjury under the laws of the United States that the
                     17     foregoing statements are true and correct.
                     18           Executed on October   'h
                                                         • l
                                                             ,2019, in Arlington Heights, Illinois.
                     19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
HINSHAW I. CUl8ERT$ON U.P                                                I
